The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 10, 2015

                                     No. 04-14-00917-CR

                                     Eberto A. MENDEZ,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR5500
                         Honorable Mary D. Roman, Judge Presiding

                                        ORDER
       On January 7, 2015, we abated this cause to the trial court to allow the trial court an
opportunity to amend, if necessary, the Certification of Defendant’s Right of Appeal. See TEX.
R. APP. P. 25.2(d). The certification stated the underlying case “is a plea-bargain case, and the
defendant has NO right of appeal” and “the defendant has waived the right of appeal.”

        On February 6, 2015, the trial court filed a supplemental clerk’s record containing a new
Certification of Defendant’s Right of Appeal stating this criminal case “is a revocation of the
defendant’s community supervision, and the defendant has the right to appeal the court’s action
revoking the community supervision, but not the underlying conviction.”

        Accordingly, this appeal is REINSTATED on the docket of this court. Mr. Charles R.
Richardson is the court reporter responsible for preparing, certifying, and filing the reporter’s
record in this appeal. Mr. Richardson is hereby ORDERED to file the reporter’s record no later
than March 11, 2015.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court